Citation Nr: 0430390	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-01 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for narcolepsy.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1956 until his medical discharge in May 1957.  This 
case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the Waco 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Travel Board hearing was scheduled in September 
2004; the veteran failed to report.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that VA has lost the veteran's claims file.  
In such circumstances, VA has a well-established heightened 
duty to assist.  The heightened duty to assist does not 
appear to be met.  

Notably also at the outset, attached to the file copy of the 
VCAA notice letter dated in July 2002 is a cover sheet 
indicating that the letter was returned unclaimed.  Inasmuch 
as it appears that the veteran's current address is now well 
established (there is ongoing correspondence), a VCAA letter 
should be reissued so that the veteran has actual notice of 
the VCAA.  

The record is incomplete in that pertinent medical records 
appear to be outstanding.  The veteran appears to be seeking 
service connection for narcolepsy based on a theory that such 
disease was aggravated during service.  He asserts that prior 
to service the disease did not require medication, but that 
on separation and since, it has required medication (with 
apparently mixed success).  In this regard it is noteworthy 
that he attributes the onset of the disability to a severe 
burn injury when he was a child, at which time he suffered a 
prolonged period of unconsciousness.  On service entrance 
examination he gave a history of trouble sleeping.  This was 
not pursued on clinical evaluation, when no pertinent 
abnormalities were noted.  History the veteran provided when 
he was first seen for narcolepsy in service includes that the 
disability did not require medical treatment between the time 
of his burn injury and service entrance (although he 
apparently was noticing increased problems).  When he was on 
Christmas leave after entering on active duty, he was 
concerned enough about the narcolepsy to see a doctor, who 
placed him on medication.  During service, various 
medications were tried, but none proved consistently 
successful, and he was eventually discharged due to physical 
disability (narcolepsy) which was deemed to have preexisted 
service.

The claims file does not include any medical records which 
would be critical in a determination as to whether pre-
existing was aggravated by (increased in severity during) 
service.  There are no records of the veteran's initial 
treatment for narcolepsy, when he was treated for the burn 
injury prior to service.  There is no record of the treatment 
the veteran received from his private physician while he was 
on Christmas leave during service.  And there are no records 
of postservice treatment for narcolepsy prior to November 
1990 (In November 1990 ongoing treatment for narcolepsy was 
reporting, strongly suggesting earlier treatment - and 
associated records.).  There is no indication that such 
records were sought; any such records in existence would have 
bearing on a claim seeking service connection based on 
aggravation.  

Finally, whether a pre-existing narcolepsy permanently 
increased in severity during service is a medical question 
relying for response in part on the above-cited unobtained 
treatment records, and in part on a medical opinion.  In that 
regard, the veteran has submitted a supporting statement from 
a private physician (received in November 2002).  However, 
the opinion does not include an explanation of the underlying 
rationale, and the veteran has not been examined by VA to 
obtain an opinion in this matter.  

Accordingly, the case is remanded for the 
following:

1.  The veteran should be provided notice 
of the VCAA as it pertains to his claim 
in full compliance with the applicable 
guidelines in the statutes, implementing 
regulations, interpretative Court 
decisions, VA General Counsel precedent 
opinions, etc.  The veteran and his 
representative should have the 
opportunity to respond. 

2.  The RO should ask the veteran to 
provide a list of all health care 
providers & medical examiners that have 
treated or examined him for narcolepsy 
prior to, during, and subsequent to 
service (and any necessary releases).  
The RO should obtain complete records 
(those not already in the claims file) of 
all examinations and treatment from all 
the sources identified.  In conjunction 
with this development he should be 
advised of the provisions of 38 C.F.R. 
§ 3.158.  The records sought must 
specifically include any records of 
treatment he received for narcolepsy when 
he sustained burn injuries as a child, 
and complete records of all treatment he 
received for narcolepsy subsequent to 
service , but prior to November 1990.

3.  The RO should arrange for the veteran 
to be afforded a VA neurologic evaluation 
to establish (1) Whether or not his 
narcolepsy clearly pre-existed service? 
and, if so, (2) Whether it increased in 
severity during service?  The veteran's 
claims file must be reviewed in 
conjunction with the examination.  The 
examiner must explain the rationale for 
any opinion given.  

4.  The RO should then readjudicate the 
claim.  If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and his 
representative should have the 
opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

